Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 7 dated as of June 3, 2009 (this “Amendment”), among US ONCOLOGY
HOLDINGS, INC. (“Holdings”), US ONCOLOGY, INC. (the “Borrower”), the Lenders
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

A. Pursuant to the Credit Agreement dated as of August 20, 2004, as amended as
of March 17, 2005, November 15, 2005, July 10, 2006, December 21, 2006, March 1,
2007, and November 30, 2007 (the “Credit Agreement”), among Holdings, the
Borrower, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, Wachovia Bank, National Association,
as Syndication Agent, and Citicorp North America, Inc., as Documentation Agent,
the Lenders and the Issuing Banks (such terms and each other capitalized term
used but not defined herein having the meaning assigned to each such term in the
Credit Agreement (as amended hereby)) have extended credit to the Borrower, and
have agreed to extend credit to the Borrower, in each case pursuant to the terms
and subject to the conditions set forth therein.

B. The Borrower has requested that the Lenders agree to amend certain provisions
of the Credit Agreement as set forth herein.

C. The undersigned Lenders are willing so to amend the Credit Agreement,
pursuant to the terms and subject to the conditions set forth herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Amendments to Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended as follows:

(a) by inserting the following definitions in the appropriate alphabetical
order:

“Amendment No. 7 Effective Date” has the meaning given it in Section 11 of
Amendment No. 7 to this Agreement, dated as of June 3, 2009.

“Intercreditor Agreement” means the agreement to be entered into by the
Collateral Agent, Wilmington Trust, FSB, as trustee for the holders of the
Senior Secured Notes, and LaSalle Bank National Association, as trustee for the
holders of the Senior Notes, and the Loan Parties.



--------------------------------------------------------------------------------

“Senior Secured Notes” means the Senior Secured Notes due 2017, to be initially
issued by the Borrower no later than 30 days after the Amendment No. 7 Effective
Date, in an aggregate principal amount not less than $465,000,000, and the
Indebtedness represented thereby.

“Senior Secured Notes Documents” means the indenture in respect of the Senior
Secured Notes and all other instruments, agreements and other documents
evidencing or governing the Senior Secured Notes.

(b) by amending the definition of the term “Applicable Rate” by inserting the
following paragraph at the end thereof:

“Notwithstanding anything else in this definition of Applicable Rate, on and
after the Amendment No. 7 Effective Date, the Applicable Rate, for any day,
shall be (a) with respect to any ABR Loan that is a Revolving Loan, 3.50%,
(b) with respect to any Eurodollar Loan that is a Revolving Loan, 4.50%, and
(c) with respect to the commitment fees payable hereunder in respect of the
Revolving Commitments, 0.75%.”

(c) by (i) replacing the “and” with a comma at the end of clause (I) of clause
(ix) of the definition of “Consolidated EBITDA” and (ii) inserting the words
“and (K) any non-recurring fees, cash charges and cash expenses, incurred in
connection with the issuance of the Senior Secured Notes” at the end of clause
(J) of clause (ix) thereof;

(d) by inserting the words “Senior Secured Notes Documents,” after the words
“Notes Documents,” in clause (e) of the definition of the term “Change in
Control”;

(e) by inserting the words “, the Intercreditor Agreement” after the words “the
Collateral Agreement” in the definition of the term “Loan Documents”; and

(f) by inserting the words “the Senior Secured Notes,” after the words “Article
III,” in clause (g) of the definition of the term “Transactions”.

SECTION 2. Amendment to Section 3.16. Section 3.16 of the Credit Agreement is
hereby amended by (a) replacing the word “and” at the end of clause (b) with a
comma and (b) inserting “and (d) Senior Debt under and as defined in the Senior
Secured Notes Documents” at the end thereof.

SECTION 3. Amendments to Section 6.01. Section 6.01 of the Credit Agreement is
hereby amended as follows:

(a) by inserting the words “Senior Secured Notes,” after the words “Senior
Notes,” in clause (D) of the proviso to clause (vii) thereof;

 

2



--------------------------------------------------------------------------------

(b) by inserting the words “, Senior Secured Notes” after each appearance of the
words “Senior Notes” in clause (B) of the proviso to clause (xiv) thereof; and

(c) by (i) deleting the “and” at the end of clause (xx), (ii) replacing the
period at the end of clause (xxi) with “; and” and (iii) inserting the following
new clause (xxii) in the proper numerical order:

“(xxii) the Senior Secured Notes, provided that, promptly following any issuance
of the Senior Secured Notes, all the Net Proceeds thereof are applied (A) first,
to prepay Tranche B Term Loans and Tranche C Term Loans, and (B) second, after
all Tranche B Term Loans and Tranche C Term Loans have been paid in full, to
prepay, redeem, defease, repurchase or otherwise retire Senior Notes.”

SECTION 4. Amendment to Section 6.02. Section 6.02 of the Credit Agreement is
hereby amended by (a) deleting the “and” at the end of clause (x), (b) replacing
the period at the end of clause (xi) with “; and” and (c) inserting the
following new clause (xii) in the proper numerical order:

“(xii) Liens on the Collateral securing the obligations under the Senior Notes
and the Senior Secured Notes, provided that such Liens are subordinated to the
Liens securing the Obligations, all on the terms set forth in the Intercreditor
Agreement.”

SECTION 5. Amendment to Section 6.04. Section 6.04 of the Credit Agreement is
hereby amended by inserting the words “Senior Secured Notes,” after the words
“Existing Subordinated Notes,” in clause (A) of the proviso to clause
(vi) thereof.

SECTION 6. Amendments to Section 6.08. Section 6.08(b) of the Credit Agreement
is hereby amended as follows:

(a) by inserting the words “Senior Secured Notes,” after the words “Senior
Notes,” in clause (vi) thereof; and

(b) (i) deleting the “and” at the end of clause (vii), (ii) replacing the period
at the end of clause (viii) with “; and” and (iii) inserting the following new
clause (ix) in the proper numerical order:

“(ix) the prepayment, redemption, defeasance, repurchase or other retirement of
all or any portion of the Senior Notes with (A) the Net Proceeds of the Senior
Secured Notes, (B) the Net Proceeds of Revolving Loans directly incurred for the
concurrent use thereof, provided that the aggregate principal amount of Senior
Notes so prepaid, redeemed, defeased, repurchased or otherwise retired pursuant
to this clause (B) shall not exceed $25,000,000, or (C) so long as no Default
shall have occurred and be continuing or would result therefrom, cash from any
source, provided that the aggregate principal amount of Senior Notes so prepaid,
redeemed, defeased, repurchased or otherwise retired pursuant to this clause
(C) shall not exceed $100,000,000.”

 

3



--------------------------------------------------------------------------------

SECTION 7. Amendment to Section 6.10. Section 6.10 of the Credit Agreement is
hereby amended by inserting the words “Senior Secured Notes Document,” after the
words “Senior Notes Document,” in clause (i) of the proviso thereof.

SECTION 8. Amendment to Section 6.11. Section 6.11 of the Credit Agreement is
hereby amended by replacing the words “any Senior Note Document, any Senior
Subordinated Note Document” with the words “any Senior Secured Notes Document,
any Senior Notes Document, any Senior Subordinated Notes Document” in clause
(a) thereof.

SECTION 9. Waiver of Event of Default. The Lenders party hereto hereby waive any
Event of Default resulting solely from the issuance of the Senior Secured Notes
(as such term is defined in Section 1 hereof) only to the extent that such
issuance would have been permitted if this Amendment had been effective at the
time of such issuance.

SECTION 10. Representations and Warranties. Holdings and the Borrower represent
and warrant to the Administrative Agent and to each of the Lenders that:

(a) This Amendment has been duly authorized, executed and delivered by Holdings
and the Borrower and constitutes a legal, valid and binding obligation of
Holdings and the Borrower, enforceable against Holdings and the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (except to the extent
any such representation or warranty is qualified by “materially”, “Material
Adverse Effect” or a similar term, in which case such representation and
warranty shall be true and correct in all respects) on and as of the Amendment
No. 7 Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties were true and
correct (or true and correct in all material respects, as the case may be) as of
such earlier date).

(c) Immediately after giving effect to this Amendment, no Default shall have
occurred and be continuing.

 

4



--------------------------------------------------------------------------------

SECTION 11. Conditions to Effectiveness; Amendment. This Amendment shall become
effective on the date on which the following conditions have been met (the
“Amendment No. 7 Effective Date”):

(a) The Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of Holdings, the Borrower and the
Required Lenders.

(b) The representations and warranties set forth in Section 10 hereof are true
and correct (as set forth on an officer’s certificate delivered to the
Administrative Agent) as of the Amendment No. 7 Effective Date.

(c) All fees and, to the extent invoiced prior to the date hereof, expenses
required to be paid or reimbursed by the Borrower under or in connection with
this Amendment or the Credit Agreement shall have been paid or reimbursed, as
applicable.

(d) The Required Lenders shall have received and approved (such approval not to
be unreasonably withheld) executed and effective versions of the Intercreditor
Agreement and the Senior Secured Notes Documents (as such term is defined in
Section 1 hereof), in each case on terms substantially as set forth in the
Offering Memorandum for the Senior Notes (as such term is defined in Section 1
hereof) dated as of June 3, 2009, and as otherwise reasonably satisfactory to
the Required Lenders.

(e) The Senior Secured Notes shall have been issued in an aggregate principal
amount not less than $465,000,000.

SECTION 12. Waivers; Amendments. This Amendment may not be amended nor may any
provision hereof be waived except pursuant to a writing signed by Holdings, the
Borrower, the Administrative Agent and the requisite Lenders under Section 9.02
of the Credit Agreement.

SECTION 13. Credit Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Agents, the Issuing Bank, Holdings, the Borrower or any other Loan Party under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle Holdings or the
Borrower to any future consent to, or waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan

 

5



--------------------------------------------------------------------------------

Document in similar or different circumstances. After the date this Amendment
becomes effective, any reference to the Credit Agreement shall mean the Credit
Agreement as modified hereby. This Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.

SECTION 14. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 15. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement. Delivery of an executed
signature page to this Amendment by facsimile transmission shall be effective as
delivery of a manually signed counterpart of this Amendment.

SECTION 16. Expenses. The Borrower agrees to reimburse the Administrative Agent,
the Syndication Agent and the Documentation Agent for out-of-pocket expenses in
connection with this Amendment, including the fees, charges and disbursements of
Cravath, Swaine & Moore LLP, counsel for the Administrative Agent.

SECTION 17. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 18. Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 7 to be
duly executed by their respective authorized officers as of the day and year
first written above.

 

US ONCOLOGY HOLDINGS, INC., as Holdings, By       Name:   Title:

 

7



--------------------------------------------------------------------------------

US ONCOLOGY, INC., as the Borrower, By       Name:   Title:

 

8



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK N.A.,

individually and as Administrative Agent,

By       Name:   Title:

 

9



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 7 AMONG US ONCOLOGY HOLDINGS, INC., US ONCOLOGY,
INC., THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT.   NAME OF INSTITUTION:   by         Name:     Title:

 

10